Filed 9/13/16 P. v. Regan CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F071028
         Plaintiff and Respondent,
                                                                             (Super. Ct. No. MCR023744)
                   v.

SHANNA LAYNE REGAN,                                                                      OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Madera County. Joseph A.
Soldani, Judge.
         Rachel Lederman, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Stephen G. Herndon and Paul E.
O’Connor, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-




*        Before Levy, Acting P.J., Detjen, J. and Smith, J.
                                    INTRODUCTION
       Appellant Shanna Layne Regan contends substantial evidence does not support
extension of her commitment pursuant to Penal Code1 section 1026.5, subdivision (b).
We affirm.
                    FACTUAL AND PROCEDURAL SUMMARY
       On January 9, 2006, a complaint was filed charging Regan with a violation of
section 4502, subdivision (a) and Business and Professions Code section 4140. The
complaint alleged that Regan had three prior serious or violent felony convictions,
including a robbery conviction in 1991 and a robbery and kidnapping conviction in 1994.
       On November 13, 2006, the trial court appointed Doctors Robert Taylor and
Michael Zimmerman to assess Regan’s sanity pursuant to section 1026. On January 19,
2007, Regan signed a plea form and waiver of rights. The plea form noted that Regan
faced a sentence of 25 years to life if convicted of the section 4502, subdivision (a)
offense, a felony, because of her prior strike offenses. In exchange for a plea of guilty to
the section 4502 offense, it was agreed that two of Regan’s prior strikes and the other
charge would be dismissed.
       The trial court accepted Regan’s plea and dismissed the other charge and two of
the strike offenses. A court trial on Regan’s sanity was held and the trial court found that
due to a “psychotic and depressed state,” Regan “did not have the capacity to understand
the nature and quality of her actions and was not able to differentiate right from wrong”
at the time of the offense. On February 6, 2007, the trial court issued an order
committing Regan to Patton State Hospital for a period not to exceed eight years.
       On October 9, 2014, the People filed a motion to extend Regan’s civil
commitment pursuant to section 1026.5, subdivision (b). The motion asserted that Regan
currently was receiving treatment at Metropolitan State Hospital (Metropolitan) and the

1      References to code sections are to the Penal Code unless otherwise specified.


                                             2.
Metropolitan staff were of the opinion that Regan posed a substantial danger of physical
harm to others by reason of mental disease, defect, or disorder. The staff recommended
an extension of commitment pursuant to section 1026.5, subdivision (b) and had
recommended the District Attorney seek an extension of Regan’s commitment. Attached
to the petition were an evaluation of Regan’s current mental condition by a staff
psychiatrist and the medical director’s recommendation for an extension of commitment.
       A jury trial on the petition to extend commitment commenced on January 6, 2015.
Dr. Alicia Johnson, a forensic psychologist at Metropolitan, testified that she had been
Regan’s primary psychologist since 2012. Johnson diagnosed Regan as having the
following conditions: bipolar one disorder, depressed, severe, with psychotic feature;
polysubstance dependence; borderline personality disorder; and antisocial personality
disorder.
       Symptoms of Regan’s bipolar disorder included depression, suicidal ideation,
mania, and a history of irritability which can lead to aggressive thoughts, which had
“been characterizing her more recently within the past year.” In December 2012, Regan
made a suicide attempt; in 2014, Regan indicated she was “33 percent contemplating
suicide.”
       Regan also had a problem with substance abuse while hospitalized; she had
inappropriately used Wellbrutin, Tramadol, and Ativan. Johnson discussed Regan’s
criminal history while incarcerated; in 2005, Regan was in possession of a razor; another
time, Regan physically attacked another patient who was in restraints.
       Regan was sensitive to loud noises and other patients could trigger an angry
response from her. Regan had a history of sabotaging her own treatment. Regan had told
nurses she cannot use coping skills; she just wants medication. Johnson “can’t count how
many times [Regan] has made statements of violence” in order to obtain emergency
medication.



                                            3.
       There was a strong connection between Regan’s diagnosis, suicidal ideation,
substance abuse, relationship instability, and criminal behavior. Johnson opined that if
released into the community, Regan would be at great risk of hurting other people.
Factors weighing against a release were Regan’s lack of insight into her illness, substance
abuse, and risk for violence; her reliance on medications, including emergency
medications; her failure to follow treatment plans; and instability of symptoms. Johnson
testified that Regan should not be released into the community due to a combination of
factors including mental illness, craving for substances, violent tendencies, and
verbalization of threats.
       Dr. Christina Rim, a forensic psychiatrist at Metropolitan, also testified.
Metropolitan is a controlled setting, with 24 hour-a-day treatment in a locked facility.
Rim diagnosed Regan as having bipolar disorder, depressed, severe, with psychotic
features; polysubstance dependence; antisocial personality disorder; and borderline
personality disorder.
       Regan had been depressed for most of the past year. Regan had been on anti-
psychotic medication for the past year; consequently, Rim had not witnessed any
psychotic episodes in the past year. Regan had received medication in April 2013
because she was hearing voices.
       Rim had seen Regan exhibit poor frustration tolerance, difficulties with anger
management, and poor relationships, all indicative of borderline personality disorder.
Regan’s disregard for the rules of the unit where she was housed and the use of illicit
substances by obtaining them from other patients were indicative of antisocial personality
disorder. Regan attempted to get over a fence and leave the facility in 2012. Antisocial
personality disorder is minimized in a structured, locked, treatment setting like
Metropolitan.
       Rim opined that Regan had impaired judgment and insight with respect to her
mental illness. Regan’s mental illness was a chronic condition, which could be managed

                                             4.
with medication and by managing stressors. The fact that Regan has multiple disorders
increases the risk of behaviors that are dangerous to others. The overall combination is
difficult to manage; Regan needed an extensive combination of treatment. Rim opined
that Regan’s disorders were aggravating one another.
       Regan was too dangerous to be released into the community, because her
symptoms and behaviors were not being managed; therapy and medications were not
sufficient. Regan made continuous threats; was unable to use her coping skills; exhibited
poor frustration tolerance; and had difficulties with anger management. Even in a
structured setting such as Metropolitan, Regan had “episodes” and was illicitly using
other patients’ medications. Despite all the care Regan was receiving in Metropolitan,
Regan was still exhibiting symptoms and had not completed a relapse prevention plan. If
released into the community, Regan would pose a great problem. She would not have
access to intramuscular emergency medication; frequent medication adjustments might
not occur; there would be less therapy.
       Regan testified on her own behalf. Regan claimed that when she was committing
crimes, she was not receiving mental health treatment. She acknowledged having a razor
blade while incarcerated, the section 4502 offense, but claimed she wanted it to kill
herself. She claimed she had another patient’s Ativan because the patient gave it to her;
she took another patient’s medication because she had back pain and claimed the hospital
would not help her.
       Regan testified she had relapse prevention plans for mental illness, violence, and
substance abuse. Regan’s postrelease plan included staying in a 28-day homeless shelter;
getting her social security reinstated; and then making arrangements to go to Upland
where there was a program for people with substance abuse and mental health problems.
She also had a friend that would help her get a job in a pet shelter. Regan testified that
she would seek help from local mental health clinics. She claimed she no longer was
violent as a result of the treatment she had received.

                                             5.
       According to Regan, she never threatened to hit people if she did not get
emergency medications; the nurses were lying when they claimed she had made threats.
Regan claimed she needed emergency medication because of the behavior of the other
patients. Regan claimed she would be less agitated if she was not in a state hospital.
       On January 8, 2015, the jury found Regan posed a substantial danger of physical
harm to others as a result of mental disease, defect, or disorder. The trial court ordered
Regan’s commitment extended for another two years, to February 6, 2017. Regan filed a
timely notice of appeal.
                                      DISCUSSION
       Regan contends that substantial evidence did not support the order for extension of
her commitment. Specifically, she contends the evidence failed to show she currently
presents a substantial danger of physical harm to others; or that she suffers from a
volitional impairment rendering her dangerous beyond her control.
       Standard of Review
       Section 1026.5, subdivision (b)(1) provides in part that a person is subject to an
extension of his or her commitment if “the person has been committed under Section
1026 for a felony and by reason of a mental disease, defect, or disorder represents a
substantial danger of physical harm to others.” This last element requires that the person
have serious difficulty controlling his dangerous behavior. (People v. Zapisek (2007) 147
Cal. App. 4th 1151, 1159.)
       Whether the People proved their case is a question of fact for the jury to resolve
with expert testimony. (People v. Superior Court (Blakely) (1997) 60 Cal. App. 4th 202,
204-205, 215.) When a defendant challenges the evidence supporting a section 1026.5
extension of commitment, we apply the test used to review a judgment of conviction; that
is, we review the entire record in the light most favorable to the extension order to
determine whether any rational trier of fact could have found the requirements of section
1026.5, subdivision (b) beyond a reasonable doubt. (People v. Crosswhite (2002) 101

                                             6.
Cal.App.4th 494, 507-508.) A single psychiatric opinion can support a verdict. (People
v. Superior Court (Williams) (1991) 233 Cal. App. 3d 477, 490.)
       Substantial Danger of Physical Harm
       Regan contends the evidence does not establish that she presents a danger of
physical harm to others if released into the community. On the contrary, there is
abundant evidence that Regan presents such a danger.
       Two medical professionals testified that Regan’s mental disorders made her
dangerous to others if released. Johnson noted that even in a controlled environment
such as Metropolitan, Regan physically attacked another patient who was in restraints.
Regan was sensitive to loud noises and other patients could trigger an angry response
from her. Johnson “can’t count how many times [Regan] has made statements of
violence” in order to obtain emergency medication. Johnson testified that Regan should
not be released into the community due to a combination of factors including mental
illness, craving for substances, violent tendencies, and verbalization of threats. Johnson
opined that if released into the community, Regan would be at great risk of hurting other
people.
       Rim had seen Regan exhibit poor frustration tolerance, difficulties with anger
management, and poor relationships, all indicative of borderline personality disorder.
Regan’s disregard for the rules of the unit where she was housed and the use of illicit
substances by obtaining them from other patients were indicative of antisocial personality
disorder.
       According to Rim, Regan was too dangerous to be released into the community,
because her symptoms and behaviors were not being managed; therapy and medications
were not sufficient. Regan made continuous threats; was unable to use her coping skills;
exhibited poor frustration tolerance; and had difficulties with anger management. Even
in a structured setting such as Metropolitan, Regan had “episodes” and was illicitly using
other patients’ medications.

                                             7.
       Despite all the care Regan was receiving in Metropolitan, Rim stated that Regan
was still exhibiting symptoms and had not completed a relapse prevention plan. If
released into the community, Regan would pose a great problem. She would not have
access to intramuscular emergency medication; frequent medication adjustments might
not occur; there would be less therapy.
       In sum, the evidence demonstrated that after years of treatment, Regan remained
oppositional to staff in that she failed to follow rules of the unit; threatened staff to get
additional medication; took medication from other patients for her own use; assaulted
another patient who was restrained; and was angered by loud noises and had difficulty
controlling her anger. There was no credible evidence that Regan would be able to
manage the manifestations of her mental illnesses outside a hospital setting; she was
unable to manage them in a controlled setting. Both Rim and Johnson testified Regan
posed a danger to others if released into the community. This evidence combined is more
than sufficient evidence from which a reasonable trier of fact could find that Regan posed
a substantial danger of physical harm to others if released into the community. (People v.
Williams (2015) 242 Cal. App. 4th 861, 873-875.)
       Volitional Control
       Regan contends the evidence does not show that she suffers from a volitional
impairment rendering her dangerous beyond her control. Again, there is sufficient
evidence of this element.
       An extension of a commitment order requires evidence that the person has
“serious difficulty in controlling dangerous behavior.” (In re Howard N. (2005) 35
Cal. 4th 117, 132.) There is ample evidence of a lack of volitional control.
       Regan lacked insight into her illness; suffered from substance abuse issues and
was illicitly using other patients’ medication; she was violent even while hospitalized and
being treated, in that she attacked another patient and threatened nurses; she relied on



                                               8.
medications, including emergency medications; she failed to follow treatment plans; and
lacked stability of symptoms.
       Regan was sensitive to loud noises and other patients could trigger an angry
response from her. Regan had a history of sabotaging her own treatment. Regan had told
nurses she cannot use coping skills; she just wants medication. Johnson testified Regan’s
bipolar disorder included depression, suicidal ideation, mania, and a history of irritability
which can lead to aggressive thoughts, which had “been characterizing her more recently
within the past year.”
       According to Rim, despite the hospital environment and medication, Regan’s
symptoms and behaviors were not being managed; therapy and medications were not
sufficient to control the behaviors and symptoms. Regan made continuous threats; was
unable to use her coping skills; exhibited poor frustration tolerance; and had difficulties
with anger management. Even in a structured setting such as Metropolitan, Regan had
“episodes.” Despite all the care Regan was receiving in Metropolitan, Regan was still
exhibiting symptoms and had not completed a relapse prevention plan.
       This evidence demonstrates that despite treatment and medication, Regan was
unstable and unable to control the symptoms and behaviors associated with her mental
illness. (People v. Bowers (2006) 145 Cal. App. 4th 870, 879.)
                                      DISPOSITION
       The January 14, 2015, order for extended civil commitment to a state hospital
pursuant to Penal Code section 1026.5 is affirmed.




                                             9.